
	

113 HR 744 PCS: Stopping Tax Offenders and Prosecuting Identity Theft Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 555113th CONGRESS
		2d Session
		H. R. 744
		IN THE SENATE OF THE UNITED STATES
		September 9, 2014Received; read twice and placed on the calendarAN ACT
		To provide effective criminal prosecutions for certain identity thefts, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Stopping Tax Offenders and Prosecuting Identity Theft Act of 2014 or the STOP Identity Theft Act of 2014.
		2.Use of Department of Justice resources with regard to tax return identity theft
			(a)In generalThe Attorney General should make use of all existing resources of the Department of Justice,
			 including any appropriate task forces, to bring more perpetrators of tax
			 return identity theft to justice.
			(b)Considerations To be taken into accountIn carrying out this section, the Attorney General should take into account the following:
				(1)The need to concentrate efforts in those areas of the country where the crime is most frequently
			 reported.
				(2)The need to coordinate with State and local authorities for the most efficient use of their laws
			 and resources to prosecute and prevent the crime.
				(3)The need to protect vulnerable groups, such as veterans, seniors, and minors (especially foster
			 children) from becoming victims or otherwise used in the offense.
				3.Victims of identity theft may include organizationsChapter 47 of title 18, United States Code, is amended—
			(1)in section 1028—
				(A)in subsection (a)(7), by inserting (including an organization) after another person; and
				(B)in subsection (d)(7), in the matter preceding subparagraph (A), by inserting or other person after specific individual; and
				(2)in section 1028A(a)(1), by inserting (including an organization) after another person.
			4.Identity theft for purposes of tax fraudSection 1028(b)(3) of title 18, United States Code, is amended—
			(1)in subparagraph (B), by striking or at the end;
			(2)in subparagraph (C), by inserting or after the semicolon; and
			(3)by adding at the end the following:
				
					(D)during and in relation to a felony under section 7206 or 7207 of the Internal Revenue Code of 1986;.
			5.Reporting requirementNot later than 180 days after the date of the enactment of this Act, the Attorney General shall
			 submit to the Committees on the Judiciary of the House of Representatives
			 and the Senate a report that contains the following information:
			(1)Information readily available to the Department of Justice about trends in the incidence of tax
			 return identity theft.
			(2)Recommendations on additional statutory tools that would aid in the effective prosecution of tax
			 return identity theft.
			(3)The status on implementing the recommendations of the Department’s March 2010 Audit Report 10–21
			 entitled The Department of Justice’s Efforts to Combat Identity Theft.
			
	Passed the House of Representatives September 8, 2014.Karen L. Haas,Clerk
	September 9, 2014Received; read twice and placed on the calendar
